Title: From George Washington to Jean-Louis-Ambroise, chevalier de Villefranche de Genton, 4 June 1782
From: Washington, George
To: Villefranche de Genton, Jean-Louis-Ambroise, chevalier de


                  
                     sir
                     Newburgh June 4. 1782
                  
                  I take this Early Opportunity of Expressing to you the high
                     Satisfaction I received at the taste
                     & Elegance displayed in the preparations you made for the Celebration
                     of the birth of the Dauphin—the very great part you had in contributing to the
                     pleasures of that day deserves my warmest acknowledgements and I beg you to
                     receive this Testimony of my thanks for your exertion on that occasion.
                  
               